Exhibit 10.2

 

Autobytel Inc.

A Delaware Corporation

 

2004 RESTRICTED STOCK AND OPTION PLAN

 

FORM OF OUTSIDE DIRECTOR STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I

NOTICE OF STOCK OPTION GRANT

 

«FIRST_» «LAST_»

«Street1_»

«Street2»

«City», «ST» «ZIP»

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Date of Grant:

  «DateGrant»

Vesting Commencement Date:

  «VestDate»

Exercise Price per Share:

  «ExePrice_»

Total Number of Shares Granted:

  «TotalShGrant»

Total Exercise Price:

  «TtlExPrice_»

Type of Option:

  Nonstatutory Stock Option

Term/Expiration Date:

  The tenth anniversary of the Date of Grant

 

A. Vesting Schedule:

 

Subject to Section II, Paragraphs D., E., F. and G. hereof, you may exercise
this Option, in whole or in part, beginning on the Vesting Commencement Date as
provided above.

 

B. Termination Period:

 

You may exercise this Option for two (2) years following your termination of
service as a member of the Board of the Company (“Service”) for any reason other
than for Cause (as defined below). In no case may you exercise this Option after
the Term/Expiration Date as provided above. As used herein, the term “for Cause”
shall refer to the termination of the Optionee’s Service as a result of any one
or more of the following: (i) any conviction of, or

 

-1-



--------------------------------------------------------------------------------

pleading of nolo contendre by, the Optionee for any crime or felony; (ii) any
gross wilfull misconduct of the Optionee which has a materially injurious effect
on the business or reputation of the Company; (iii) the gross dishonesty of the
Optionee which has a materially injurious effect on the business or reputation
of the Company; or (iv) a material failure to consistently discharge his duties
as director under Delaware law which failure continues for thirty (30) days
following written notice from the Company detailing the area or areas of such
failure other than such failure resulting from his Total and Permanent
Disability. For purposes hereof, no act or failure to act, on the part of the
Optionee, shall be considered “willful” if it is done, or omitted to be done, by
the Optionee in good faith or with reasonable belief that his action or omission
was in the best interest of the Company. The Optionee shall have the opportunity
to cure any such acts or omissions (other than item (i) above) within thirty
(30) days of the Optionee’s receipt of notice from the Company finding that, in
the good faith opinion of the Company, the Optionee is guilty of acts or
omissions constituting “Cause”.

 

II

AGREEMENT

 

A. Grant of Option. Autobytel Inc., a Delaware corporation (the “Company”),
hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an
option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Grant, at the exercise price per share
set forth in the Notice of Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the 2004 Restricted Stock and Option Plan (the
“Plan”) adopted by the Company, which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

This Option is a Nonstatutory Stock Option (“NSO”).

 

B. Exercise of Option.

 

  (1) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable provisions of the Plan and this Option Agreement. In the event of
Optionee’s death, disability or other termination of Service, this Option shall
be exercisable in accordance with the applicable provisions of the Plan and this
Option Agreement.

 

  (2) Method of Exercise. This Option shall be exercisable by written notice (in
the form attached as Exhibit A) which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised,
and such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. Such written notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company. The written notice shall be accompanied by payment of
the Exercise Price. This Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price.

 

-2-



--------------------------------------------------------------------------------

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 

C. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

  (1) cash;

 

  (2) certified, bank cashier’s, or teller’s check;

 

  (3) surrender of other shares of Common Stock of the Company which (A) in the
case of Shares acquired pursuant to the exercise of a Company option, have been
owned by the Optionee for more than six (6) months on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised; or

 

  (4) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the Exercise Price.

 

D. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 207 of
Title 12 of the Code of Federal Regulations (“Regulation G”) as promulgated by
the Federal Reserve Board.

 

E. Termination of Relationship. As of the date of the Optionee’s termination of
Service, Optionee may, to the extent otherwise so entitled at the date of such
termination, exercise this Option for a period of two (2) years following the
date of termination (and in no event later than the expriation date of the term
of such Option as set forth in Paragraph I. below). To the extent that Optionee
was not entitled to exercise this Option at the date of such termination, or if
Optionee does not exercise this Option within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan. Notwithstanding anything to the contrary contained in this Agreement,
as of the date of the Optionee’s termination of Service for Cause, any unvested
or unexercised portion of any Option shall terminate immediately and shall be of
no further force or effect.

 

F. Disability of Optionee. Notwithstanding the provisions of Paragraph E. above,
in the event of termination of an Optionee’s Service as a result of his or her
Total and Permanent Disability, Optionee may, but only within two (2) years from
the date of such termination (and in no event later than the expiration date of
the term of such Option as set forth in Paragraph I. below), exercise the Option
to the extent otherwise entitled to exercise it at the date of such termination.
To the extent that Optionee was not entitled to exercise the Option at the date
of termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

-3-



--------------------------------------------------------------------------------

G. Death of Optionee. In the event of termination of Optionee’s Service as a
result of the death of Optionee, the Option may be exercised at any time within
two (2) years following the date of death (but in no event later than the date
of expiration of the term of this Option as set forth in Paragraph I. below), by
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent the Optionee could exercise
the Option at the date of death.

 

H. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

 

I. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

J. Acceleration of Vesting Upon a Change of Control. In the event there occurs a
Change of Control of the Company (as hereafter defined) all Shares subject to
the Option shall vest and become exercisable upon the effective date of any such
Change of Control. For purposes of this Option Agreement, “Change of Control”
shall be defined as the occurrence of any of the following: (i) the consummation
of the sale, lease, transfer, conveyance or other disposition (other than by way
of merger or consolidation but not including any public offering) in one or a
series of related transactions of all or substantially all of the assets of the
Company taken as a whole to any person (a “Person”) or group of Persons acting
together (a “Group”) (other than any of the Company’s wholly-owned subsidiaries
or any Company employee pension or benefits plan), (ii) the adoption of a plan
relating to the liquidation or dissolution of the Company, (iii) the
consummation of any transactions (including any stock or other purchase, sale,
acquisition, disposition, merger, consolidation or reorganization, but not
including any public offering) the result of which is that any Person or Group
(other than any of the Company’s wholly-owned subsidiaries or any Company
employee pension or benefits plan), becomes the beneficial owner of more than 40
percent of the aggregate voting power of all classes of stock of the Company
having the right to elect directors under ordinary circumstances; or (iv) the
first day on which a majority of the members of the board of directors of the
Company (the “Board”) are not individuals who were nominated for election or
elected to the Board with the approval of two-thirds of the members of the Board
just prior to the time of such nomination or election.

 

K. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of some of the federal and state tax consequences of exercise of this
Option and disposition of the Shares.

 

-4-



--------------------------------------------------------------------------------

THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.

 

(1) Exercise of NSO. There may be a regular federal income tax liability and
state income tax liability upon the exercise of a NSO. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Shares on
the date of exercise over the Exercise Price. If the Company determines it is
required to withhold state or federal income tax as a result of the exercise of
the Option, the Company may satisfy such withholding by collecting from Optionee
an amount, in cash, or by retaining or not issuing such number of Shares with a
Fair Market Value equal to the amount to be withheld.

 

(2) Disposition of Shares. Any gain realized on disposition of the Shares held
for at least one year should be treated as long-term capital gain for federal
and state income tax purposes.

 

L. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. THIS AGREEMENT IS GOVERNED BY DELAWARE LAW EXCEPT FOR THAT BODY OF LAW
PERTAINING TO CONFLICT OF LAWS.

 

    Autobytel Inc.    

a Delaware corporation

Dated as of: «DateGrant»

  By:  

 

--------------------------------------------------------------------------------

        Jeffrey A. Schwartz         President         Chief Executive Officer

 

-5-



--------------------------------------------------------------------------------

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A DIRECTOR OF THE COMPANY
(NOT THROUGH BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
COMPANY’S 2004 RESTRICTED STOCK AND OPTION PLAN WHICH IS INCORPORATED HEREIN BY
REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
SERVICE AS A DIRECTOR OF THE COMPANY.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

 

    OPTIONEE

Dated as of: «DateGrant»

 

 

--------------------------------------------------------------------------------

    «First_» «Last_»     «Street1_»     «Street2»     «City», «ST» «ZIP»

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

 

2004 RESTRICTED STOCK AND OPTION PLAN

 

EXERCISE NOTICE

 

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, CA 92612-1400

 

Attention: Secretary

 

1. Exercise of Option. Effective as of today,                     , «First_»
«Last_», the undersigned (“Optionee”), hereby elects to exercise Optionee’s
option to purchase              shares of the Common Stock (the “Shares”) of
Autobytel Inc. (the “Company”) under and pursuant to the 2004 Restricted Stock
and Option Plan (the “Plan”) and the [    ] Incentive [ü] Nonstatutory Stock
Option Agreement dated «DateGrant» (the “Option Agreement”).

 

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

3. Rights as Shareholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 5.2 of the Plan.

 

4. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

5. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

6. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or the committee thereof that administers the Plan, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.

 

-7-



--------------------------------------------------------------------------------

7. GOVERNING LAW; SEVERABILITY. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE EXCLUDING THAT
BODY OF LAW PERTAINING TO CONFLICTS OF LAW. SHOULD ANY PROVISION OF THIS
AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE
OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN
ENFORCEABLE.

 

8. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

9. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

10. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares.

 

11. Entire Agreement. The Plan and Notice of Grant/Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

 

Submitted by:

      Accepted by:

OPTIONEE:

      Autobytel Inc.

By:

 

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

    «First_» «Last_»       Title:  

 

--------------------------------------------------------------------------------

Address:

          Address:    

 

--------------------------------------------------------------------------------

      18872 MacArthur Boulevard

--------------------------------------------------------------------------------

      Irvine, CA 92612-1400

 

-8-